TSR, INC. 400 Oser Avenue Hauppauge, New York11788 September14, 2010 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attn: Maryse Mills-Apporteng, Special Counsel Re:TSR, Inc. Preliminary Proxy Statement on Schedule 14A FiledSeptember 1, 2010 File No.000-08656 Dear Ms. Mills-Apporteng TSR Inc. (the “Company”) acknowledges that: · the Company is responsible for the adequacy and accuracy of the disclosure in the filings; · staff comments or changes to disclosure in response to staff comments do not foreclosure the SEC from taking any action with respect to the filings; and · the Company may not assert staff comments as a defense in any proceeding initiated by the SEC or any person under the federal securities laws of the United States. Yours truly, TSR, INC. By:/s/ John Sharkey cc:Michael F. Johnson
